      Case 1:19-cv-00684-LY Document 49 Filed 12/05/19 Page 1 of 1




               UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION
HOUSTON INDEPENDENT SCHOOL     §
DISTRICT                       §        CRIMINAL NO:
                               §        1:19-CV-00684-LY
vs.                            §
                               §
THE TEXAS EDUCATION AGENCY,    §
MIKE MORATH, HOUSTON           §
FEDERATION OF TEACHERS, JACKIE §
ANDERSON, MAXIE HOLLINGSWORTH, §
DANIEL SANTOS                  §


                      LIST OF WITNESSES

FOR INTERVENOR PLAINTIFF                FOR DEFENDANT
1.  Maxie Hollingsworth                 1.
2.                                      2.
3.                                      3.
4.                                      4.
5.                                      5.
